Citation Nr: 0717529	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to a service-
connected left knee disorder.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disorder.

4.  Entitlement to an increased evaluation for severe 
degenerative joint disease (DJD) of the left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for status post 
excision of a torn meniscus of the left knee, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran hd active service from November 1958 to May 1959.

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 2004 and November 2005 rating decisions 
of the Department of Veterans' Affairs (VA), Regional Office 
(RO).  The former rating action denied entitlement to service 
connection for a low back disorder, a right knee disorder, 
and bilateral peripheral neuropathy.  The latter rating 
action denied increased evaluations for the DJD of the left 
knee and the status post excision of a torn meniscus of the 
left knee.  In August 2006, the veteran testified before the 
undersigned at a videoconference hearing.

The veteran had also expressed disagreement with an August 
2005 denial of service connection for hemorrhoids.  This 
disagreement was timely, having been received in September 
2005.  In November 2005, he was sent a Statement of the Case 
on that issue.  However, he failed to perfect the appeal of 
this issue when he failed to timely file a substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.302(b).  As a 
consequence, the issue is not before the Board for appellate 
consideration at this time.  


In March 2007, the veteran raised a claim for a 100 percent 
disability evaluation based upon convalescence following 
February 2007 left knee replacement surgery.  This issue is 
not currently before the Board, and is hereby referred to the 
RO for appropriate action.

The issues of entitlement to an increased evaluation for DJD 
of the left knee, currently evaluated as 10 percent 
disabling, and entitlement to an increased evaluation for 
status post excision of a torn meniscus of the left knee, 
currently evaluated as 10 percent disabling, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  A low back disability was not present in service and has 
not been attributed to the veteran's service-connected left 
knee disability.

2.  Bilateral peripheral neuropathy was not present in 
service, and has not been attributed to the veteran's 
service-connected left knee disability.

3.  A right knee disability was not present in service, and 
has not been attributed to the veteran's service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, nor is it proximately due to, the result of, or 
aggravated by the service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.310(a) (2006), 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

2.  Bilateral peripheral neuropathy was not incurred in or 
aggravated by service, nor is it proximately due to, the 
result of, or aggravated by the service-connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310(a) (2006), 71 
Fed. Reg. 52,744 (Sept. 7, 2006).

3.  A right knee disability was not incurred in or aggravated 
by service, nor is it proximately due to, the result of, or 
aggravated by the service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.310(a) (2006), 71 Fed. Reg. 
52,744 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  




The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Moreover, he was 
issued an SOC in December 2004 which provided an additional 
opportunity to submit relevant evidence, and another VCAA 
notice letter was sent to him in February 2006.  He showed an 
understanding of the need to submit pertinent evidence when, 
as described above in the Introduction, he proffered new 
evidence in February 2007.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a  
March 2006, the veteran was provided with the provisions of 
the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran's service medical records (SMRs) do not reflect 
any complaints of, or treatment for, a low back disorder, 
peripheral neuropathy, or a right knee disorder.  The Medical 
Evaluation Board examination of May 1959 did not mention any 
of these conditions.

In January 2004, the veteran's private physician indicated 
that an altered gait had caused undue stress on the low back, 
both feet, and the right knee.  In February 2004, a private 
physician stated that "[t]he patient does have complaints of 
low back pain and certainly his low back pain could be 
exacerbated by abnormal gait pattern secondary to the 
arthritis in his legs."

VA outpatient treatment records noted that the veteran's gait 
was essentially within normal limits in May 2002.  This 
record also referred to peripheral neuropathy that had been 
present for many years. 

The veteran was afforded a VA examination in July 2004.  The 
clinical evaluation noted that he walked with a slightly 
antalgic gait.  He was diagnosed with degenerative disc 
disease and DJD of the low back, peripheral neuropathy of the 
feet, and mild DJD of the right knee.  The examiner opined 
that it is not likely that any of these conditions are 
related to the service-connected left knee disability.  In 
regard to the peripheral neuropathy, the examiner indicated 
that there was no connection between the two, and stated that 
the DJD of the right knee is most likely related to the aging 
process.  A September 2005 VA treatment record indicated that 
the veteran had unspecified, idiopathic peripheral 
neuropathy.

Upon careful review of the evidence of record, the Board 
finds that service connection for a low back disability, 
bilateral peripheral neuropathy, and/or a right knee 
disability has not been established.  There is no indication 
in the SMRs that any of these conditions were present in 
service.  While the veteran's private physicians have 
suggested in January and February 2004 that the veteran's 
altered gait caused these conditions, the VA examination 
conducted in July 2004, after an extensive review of the 
claims folder, opined that there was no such relationship.  
That examination, which provided a rationale for the opinions 
expressed and which was based on a complete review of the 
claims folder, will be given greater probative weight than 
the opinions of the private physicians.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

In summary, the preponderance of the evidence is against the 
veteran's claims for service connection for a low back 
disability, bilateral peripheral neuropathy, and/or a right 
knee disorder as etiologically related to the service-
connected left knee disability.


ORDER

Entitlement to service connection for a low back disability 
secondary to the service-connected left knee disorder is 
denied.

Entitlement to service connection for bilateral peripheral 
neuropathy secondary to the service-connected left knee 
disorder is denied.

Entitlement to service connection for a right knee disability 
secondary to the service-connected left knee disorder is 
denied.


REMAND

The veteran contends that his left knee DJD and status 
postoperative torn meniscus excision are more disabling than 
the current disability evaluations would suggest.  He was 
last afforded a VA examination in March 2006.  The report of 
that examination indicates that the claims folder was not 
reviewed in conjunction with the examination, as required by 
38 C.F.R. § 4.2.  Moreover, during his August 2006 personal 
hearing, he indicated that he had less flexion of the left 
knee joint than was present at the time of the March 2006 VA 
examination, thus suggesting that his condition had worsened.  
Finally, the recently received evidence indicates that the 
veteran underwent a total left knee replacement in February 
2007, which seems to indicate that his knee was more severe 
then the evaluations assigned suggested.  

The Board recognizes that, since the veteran has had a total 
knee replacement on the left side, it is not possible to 
assess his condition immediately pre-operatively by a current 
medical examination.  Accordingly, we will not request 
another examination at this time.  Nevertheless, any 
available treatment records contemporaneous with the surgical 
procedure should be obtained and reviewed, in order to 
ascertain whether either of his disability ratings for the 
knee warranted a higher evaluation before the knee 
replacement.

In view of the foregoing, the matter is REMANDED for the 
following action:

1.  Obtain any records of examination or 
treatment of the veteran's left knee 
disability from the time of the July 2004 
VA examination up until the time of his 
left total knee replacement in February 
2007.  

2.  Then, readjudicate his claim for an 
increased rating for his pre-operative 
knee disability, with consideration of 
whether any increase in the disabling 
severity warrants staged ratings.  If the 
decision is adverse, provide the veteran 
and his representative with an SSOC and an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


